SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2013 SUPERCOM LTD. (Name of Registrant) 1 Shenkar Street, Hertzliya Pituach 4672514, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SuperCom Ltd. EXPLANATORY NOTE The following exhibit is attached: Press release re SuperCom Ltd. Prices Public Offering of 3 Million Ordinary Shares dated December 18, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SuperCom Ltd. (Registrant) By: /s/Arie Trabelsi Arie Trabelsi Chief Executive Officer Date: December 18, 2013 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Press release re SuperCom Ltd. Prices Public Offering of 3 Million Ordinary Shares dated December 18, 2013.
